Citation Nr: 0807652	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.  The veteran testified before 
the undersigned Acting Veterans Law Judge in June 2006; a 
partial transcript of the hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran testified before the undersigned 
Acting Veterans Law Judge in June 2006.  However, following a 
review of the recording, the hearing was deemed inaudible and 
only three pages were transcribed.  The veteran was therefore 
sent a letter in December 2007 informing him of the 
inaudibility of his hearing and inquiring as to whether he 
desired another, as required by law.  The veteran responded 
in December 2007 that he desired another Travel Board 
hearing.  As such hearing has not yet been conducted, this 
matter should be REMANDED to schedule the veteran for a 
Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing per his December 2007 request.  
Appropriate notification should be given 
to the appellant and his representative, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



